


110 HR 2821 IH: Television Freedom Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2821
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Ross (for
			 himself, Mrs. Cubin, and
			 Mr. Boren) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 122 of title 17, United States Code, and
		  the Communications Act of 1934 to permit satellite carriers and cable operators
		  to retransmit the signals of local television broadcast stations to their
		  adjacent markets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Television Freedom Act of
			 2007.
		2.Secondary
			 transmissions by satellite carriers within local marketsSection 122 of title 17, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by inserting or adjacent market after
			 station’s local market;
				(B)in paragraph (2),
			 by striking and after the semicolon;
				(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following new paragraph:
					
						(4)in the case of a satellite carrier that
				makes secondary transmissions into a television broadcast station’s adjacent
				market, the satellite carrier also makes secondary transmissions into that
				market of the signals of the television broadcast stations located in that
				market.
						;
				(2)in subsections (d) an (e), by inserting
			 or adjacent market after into the local
			 market;
			(3)in subsection (f), by inserting or
			 adjacent market after station’s local market in
			 paragraphs (1) and (2);
			(4)in subsection (g), by inserting or
			 adjacent market after station’s local market; and
			(5)in subsection (j),
			 by adding at the end the following:
				
					(6)Adjacent
				marketThe term
				adjacent market, in the case of both commercial and noncommercial
				television broadcast stations, means any designated market area adjacent to,
				and at least partially in the same State as, the designated market area in
				which the station is located.
					.
			3.Amendments to the
			 Communications Act of 1934
			(a)Retransmission
			 consentSection 325(b)(2) of
			 the Communications Act of 1934 (47 U.S.C. 325(b)(2)) is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
				(3)by
			 inserting after subparagraph (E) the following new subparagraph:
					
						(F)to retransmission of the signals of a
				television broadcast station to a subscriber located in the station’s adjacent
				market—
							(i)by
				a satellite carrier directly to the satellite antenna of the subscriber under
				section 122 of title 17, United States Code, or
							(ii)by
				a cable operator or other multichannel video programmer, other than a satellite
				carrier, to the subscriber.
							;
				and
				(4)in the last
			 sentence, by striking the term local market has the meaning
			 that term and inserting the terms local market and
			 adjacent market have the meanings given such terms.
				(b)Carriage of
			 Distant SignalsSection 339(a)(1)(B) of such Act (47 U.S.C.
			 339(a)(1)(B)) is amended by inserting or adjacent market after
			 local market.
			(c)Waiver of
			 duplication rules
				(1)Waiver
			 requiredWithin 90 days after
			 the date of enactment of this Act, the Federal Communications Commission shall
			 commence a proceeding to revise the regulations concerning network
			 nonduplication protection, syndicated exclusivity protection, and sports
			 blackout protection (47 CFR part 76) against the retransmission by a cable
			 operator or by a satellite carrier of signals of network stations to
			 subscribers to permit such retransmission if the subscriber receiving the
			 signals is located in the station’s adjacent market (as such term is defined in
			 section 122(j)(6) of title 17, United States Code).
				(2)Deadline for
			 actionThe Commission shall complete all actions necessary to
			 prescribe the revised regulations required by
			 paragraph (1) within 180 days after the
			 date of enactment of this Act.
				
